Taet, C. J.,
dissenting. It seems to me that the General Assembly has again affirmatively approved the inter*269pretation of the Certificate of Title Act made by this court in Kelley Kar Co. v. Finkler (1951), 155 Ohio St. 541, 99 N. E. 2d 665, and in Commercial Credit Corp. v. Pottmeyer (1964), 176 Ohio St. 1, 197 N. E. 2d 343, i. e., that one who purchases and acquires possession in Ohio of a motor vehicle together with an apparently valid Ohio certificate of title therefor in good faith and without notice of any right, title or interest in such vehicle not set forth in his certificate of title, is entitled to retain possession of that vehicle as against someone else who claims a right, title or interest in or to that vehicle.
In the opinion in the Pottmeyer case, at page five, we pointed out that the General Assembly had affirmatively approved that interpretation, and we then again “asked the General Assembly to change the law if it disagreed with the interpretation which we had given to it.”
Subsequent amendments to the Certificate of Title Act indicate an affirmative approval by the General Assembly of the interpretations made of that act by this court in the Kelley Kar and Pottmeyer cases.
In opposing the protection, provided by those interpretations for Ohio bona fide purchasers of motor vehicles, the dissenting opinion in Pottmeyer had contended that such interpretations would make Ohio “a dumping ground for converted motor vehicles.”
After the occurrences involved in each of the instant cases and about one and a half years after the Pottmeyer decision and apparently to fortify provisions of the Certificate of Title Act, which I referred to in the majority opinion in the Pottmeyer case, at page six et seq., and which would tend to prevent making Ohio such a “dumping ground,” the General Assembly enacted Section 4505.-061, which reads so far as pertinent:
“If the application for a certificate of title refers to a motor vehicle last previously registered in another state, the application shall be accompanied by a physical inspection certificate issued by the Department of Highway Safety verifying the make, body type, model, and manu*270facturer’s serial number of the motor vehicle for which the certificate of title is desired.”
Such an inspection almost always would disclose whether the car had been stolen before being brought into Ohio and would prevent issuance of any Ohio certificate of title for a motor vehicle stolen outside of Ohio. Thus, any alteration in its serial number would probably be discovered and lead to determination of the “manufacturer’s original serial number.” Also, Section 4505.17, Revised Code, requires the Registrar of Motor Vehicles to have a record of every car reported as stolen. The Registrar is the administrator of the Bureau of Motor Vehicles, which is in the Department of Highway Safety (Section 4501.-02, Revised Code), so that there should be little chance in the future of issuance of any physical inspection certificate by that department for a vehicle stolen outside Ohio.